Citation Nr: 0122659	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-03 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served in the National Guard and had active duty 
from November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO increased the evaluation of 
the veteran's service-connected PTSD to 30 percent.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for PTSD has been 
obtained by the RO.

2.  The symptoms of PTSD have at all time since August 23, 
1996, rendered the veteran demonstrably unable to obtain or 
retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating (100 percent) due 
to the veteran's PTSD have been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.16(c), 4.132, Code 9411 (1996).; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) was enacted during the pendency of this 
appeal and applies to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Guidelines for the implementation of the VCAA were 
published in the Federal Register at 66 Fed. Reg. 45630-45632 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and regulations 
eliminate the requirement that a claim must be well-grounded, 
include new notification provisions, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The notification provision requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the veteran was given notice in the 
April 1998 rating decision and December 1998 statement of the 
case of the relevant laws and regulations, and provided the 
precise language of all of the criteria for the diagnostic 
code under which his disability is evaluated.  As a result, 
the veteran has been fully informed of what additional 
evidence and information is required with regard to his 
claim.  The veteran is aware of his right to a personal 
hearing, although he has declined to avail himself of that 
right during the current appeal.  The veteran indicated where 
he has received treatment for his service-connected PTSD and 
the RO has developed the claim by obtaining these medical 
records as well as Social Security records, which have been 
associated with the file.  Furthermore, the findings of a 
January 1998 VA examination have been associated with the 
file.  Under these circumstances, further development or 
notification in regards to the veteran's claim of entitlement 
to an increased evaluation for PTSD is not warranted.  

Factual Background

A rating action in October 1997 granted the veteran service 
connection for PTSD effective August 23, 1996, the date of 
receipt of the veteran's original application for service 
connection.  A 10 percent rating was assigned.  

The veteran underwent a VA examination in February 1994.  He 
indicated that he dropped out of high school in the 11th 
grade, but eventually earned a G.E.D.  At the time he was 
employed driving a truck for deliveries.  Progress notes show 
that the veteran received treatment for PTSD at the Vet 
Center from December 1995 to July 1996.  These records show 
he complained of depression, insomnia, intrusive thoughts, 
disturbing dreams of Persian Gulf activities, avoidance of 
others, and problems controlling his anger.

Mountain Home VAMC records dated from December 1995 to 
February 1996 show the veteran participated in a PTSD 
program.  His mood was noted to be mildly despondent and 
there was no evidence of a thought disorder.  He was not 
interested in discussing his Persian Gulf War experiences.  
He didn't notice any difference in his change in medication, 
but he indicated that he had increased sleep and his wife 
told him that he "at lease talks to me now."  He complained 
of intermittent anxiety and that he developed a noticeable 
tremor when nervous.

Supportive statements dated in August 1996 were received from 
the veteran's wife, brother and from a friend.  The 
statements described the change in the veteran's personality 
from respectable, fun and outgoing before his assignment to 
the Persian Gulf to becoming  hateful, hard to deal with, 
edgy, and very jumpy upon his return.  The veteran also 
isolated himself from all of his friends.

A letter from the Johnson City Vet Center dated in October 
1996 states that the veteran had chronic, severe, PTSD and 
assigned a GAF score of 48 for the past year.

In January 1997, the veteran contacted a VAMC via telephone.  
He was disturbed by unpleasant, combat-related images that he 
could not get out of his mind and that had been occurring for 
several hours.  He stated that he drank some alcohol, which 
didn't help, and he was not suicidal.  

In a January 1997 letter from a VA psychologist, it was 
reported that the veteran complained of nightmares, avoidance 
of discussing the traumatic event, an inability to feel 
positive emotions, detached from others, fatigue, very 
impaired memory and concentration, poor sleep, irritability, 
and an exaggerated startle response that was witnessed by the 
psychologist.  In addition, he was very depressed and often 
suicidal.  Given the veteran's problems, the psychologist 
opined that it would not be possible for the veteran to keep 
a job in his current state.  In addition to whatever physical 
limitations he had due to physical disabilities, he would not 
be able to concentrate and follow directions, would suffer 
excessive fatigue, and not be able to carry out his 
responsibilities.  Sudden noises would make him very anxious 
and irritable, and he would not be able to communicate with 
coworkers.  In addition, the veteran was taking medications 
that usually interfered with someone's ability to operate 
machinery or drive a great deal.  

A statement from the veteran's mother dated in February 1997 
states that her son had a good personality before he served 
in the war and that after separation he was grouchy, 
irritable, very hard to socialize with, and showed no 
interest in his family or friends.

A letter dated in February 1997 from James W. Worth, Ed.D. 
includes an evaluation of the veteran's PTSD.  The veteran 
indicated that at his last job as a delivery truck driver he 
was extremely irritable and testy with customers and store 
managers, and that on one or more occasions he "cussed out" 
his store manager.  At one point in his marriage his wife 
separated from him for a month.  At the time of the interview 
his judgment and insight were normal, but it was noted that 
when he became upset and particularly if alcohol was present 
he could have no judgment or insight at all.  His affect was 
flat and constricted, and his mood was clearly depressed.  
The veteran reported that when he was under the influence of 
alcohol he sometimes drove around drunk with guns in his 
vehicle.  He was also angry and potentially aggressive 
without the influence of alcohol.  It was noted that the 
veteran did not appear psychotic during the interview and he 
denied visual or auditory hallucinations.  When emotionally 
stimulated he could become paranoid, agitated, and could lose 
control.  The psychologist opined that the veteran was 
potentially very dangerous.  He had serious sleep 
disturbance, had erratic eating habits, a low level of 
energy, and had suicidal thoughts and panic attacks on a 
daily basis.  Memory problems included blackouts when he 
drank, but his long-term memory was fairly good.  Based on 
the results of intellectual testing the psychologist opined 
that there was a paranoid quality to the veteran's 
orientation to other people and, combined with his emotional 
problems and alcohol abuse, he was potentially very 
dangerous.  He could become homicidal or suicidal or both 
under severe emotional stimulation or intoxication.  The 
psychologist opined that at the veteran's current level of 
intellectual functioning, he could probably handle tasks with 
simple instructions, but his emotional situation made him a 
very unlikely candidate for employment.

The veteran underwent a VA examination in April 1997.  He 
indicated that he quit his last job as a truck driver because 
of his nerves and that this was the only type of work he 
could tolerate because he had the desire to stay away from 
people ever since separation from service.  He complained of 
memory problems, a dislike of crowds and people, a lack of 
interest in everything, nervousness, irritability, and being 
easily angered.  He indicated that at one time he had 
suicidal ideation and at another time he had homicidal 
ideation.  He was hyper-vigilant and had a Doberman dog that 
helped him feel secure.  His mood was sad and affect 
appropriate.  He had three out of three in remembering 
objects and had a perfect score with serial sevens.  There 
was no evidence of suicidal ideation, and although he 
espoused homicidal ideation he quickly added "but I not 
gonna do it."  There was no flight of ideas, loose 
associations, ideas of reference, or paranoia.  He admitted 
to hallucinations in that he had the sensation of sand in his 
shoes and that he could "smell burned skin" all the time.  
He also admitted that he compulsively washed his hands 
fifteen times a day and could not stop himself from washing 
his hands ten times a day.  It was prototypically compulsive 
in that he indicated it made him feel better.  A GAF score of 
75 was assigned.

An April 1997 letter from the Social Security Administration 
(SSA) states that the veteran was determined to be disabled 
due to PTSD and depression.  The SSA award letter included 
findings that the veteran had not performed any substantial 
gainful activity since October 1995 and that the impairments 
considered severe were PTSD and depression.

The veteran submitted a claim for a total rating based on 
individual unemployability in June 1997.  He listed his 
occupation since 1991 as that of a driver.  His most recent 
employment ended in October 1995.  He indicated that he could 
not get along with his boss, co-workers, and customers, and 
that physical disorders bothered him and made him unable to 
perform as a truck driver.

The veteran underwent a VA examination in January 1998.  He 
indicated that on a daily basis he woke up depressed and 
remained in that state throughout the day.  Review of systems 
for depression was positive on almost all counts.  He was 
anhedonia, had no sex drive, and occasionally had suicidal 
thoughts and plans.  The veteran appeared tired, ill, and 
depressed, and was hypoactive.  His affect was restricted to 
sadness.  He was clean and neatly groomed, but his tee shirt 
had a large hole in the middle.  His voice was soft and 
required a great deal of prompting throughout the interview.  
His responses were generally sparse and he showed poverty of 
thought.  He denied hallucinations and ideas of reference.  
Remote memory was fair and he recalled two out of three words 
accurately in five minutes, although one of the words 
required some prompting.  With regard to PTSD, it was noted 
that the veteran had marked apathy, detachment, and 
estrangement from others.  He noted that the veteran 
described persistent symptoms of increased arousal with 
insomnia, anger, poor concentration, and hypervigilance.  A 
GAF score of 25 was assigned.

A Social and Industrial Survey dated in January 1998 notes 
the veteran's complaints of constant irritability, poor 
sleep, and nightmares.  He indicated that every time he went 
over a bump in the road he was reminded of when he had to 
drive over the bodies of wounded or dead Iraqi solders who 
lay in the road.  The sound of a woman crying also triggered 
memories of the Persian Gulf War.  During the interview the 
veteran was noted to be noticeably anxious and depressed with 
a flat affect.  The social worker opined that the veteran 
appeared to genuinely experience PTSD and that the symptoms 
appeared to be such that gainful employment was not seen to 
be feasible or realistic.

Analysis

The veteran contends that his PTSD is more disabling than 
reflected in the 30 percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In evaluating the veteran's request for an increased 
evaluation, all of the evidence of record is considered, but 
it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings. Fenderson 
v. West, 12 Vet. App 119 (1999).

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Code 9411 (1994-1996).  This code provides for a 30 
percent evaluation when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation is assigned 
when the ability to maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is assigned when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation requires that the attitudes of all contact except 
the most intimate must be so adversely affected as to result 
in virtual isolation in the community, or that there be 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Finally, 
if the veteran is demonstrably unable to obtain or retain 
employment, a total rating is warranted.

On November 7, 1996, the rating criteria for PTSD were 
revised (38 C.F.R. § 4.130, Diagnostic Code 9411).  This 
revised code provides for an assignment of a 30 percent 
evaluation when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 
Vet.App. 308 (1990). 

The evidence shows that the veteran's PTSD has made him 
unable to obtain or retain employment.  A January 1997 letter 
from the veteran's psychologist at the Mountain Home VA 
Medical Center (VAMC) describes the veteran's PTSD symptoms 
and states that given the veteran's problems, it would not be 
possible for him to keep a job in his current state.  In 
addition to whatever physical limitations he had due to 
physical disabilities, he would not be able to concentrate 
and follow directions, would suffer excessive fatigue, and 
not be able to carry out his responsibilities.  .  

A letter dated in February 1997 from James W. Worth, Ed.D., 
includes an evaluation from the veteran's PTSD.  The letter 
states that the veteran could probably handle tasks with 
simple instructions, but his emotional situation made him a 
very unlikely candidate for employment.  

In an April 1997 award letter from the Social Security 
Administration (SSA), the veteran was determined to be 
disabled due to PTSD and depression.  The letter included 
findings that the veteran had not performed any substantial 
gainful activities since October 1995 and that the 
impairments considered severe were PTSD and depression.

More recently, the veteran underwent a VA examination in 
January 1998.  A Social and Industrial Survey notes the 
veteran's symptoms and states that the veteran seemed to 
genuinely experience PTSD and that the symptoms appeared to 
be such that gainful employment was not seen to be feasible 
or realistic.

Upon consideration of the evidence under the old criteria, 
the Board finds that at all times pertinent to this claim, 
the veteran's PTSD has rendered him unemployable.  In doing 
so, the Board has found the SSA findings to be very 
persuasive in reaching this conclusion.  Although the Board 
is not controlled by or required to accept SSA findings that 
lead to the determination that a veteran is totally disabled, 
in this instance great weight is given these findings because 
they are heavily supported by medical evidence, as shown 
above.  In view of this, the Board finds that the 
preponderance of the evidence is strongly in favor of 
assigning a 100 percent evaluation for PTSD.

Since the veteran's PTSD warrants a full grant of benefits 
under the old criteria, evaluation of his PTSD under the 
current criteria is unnecessary because no greater benefit 
can be obtained.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000). 

The Board is cognizant of the fact that The Federal Circuit 
Court held that "Once a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider TDIU [total disability for individual 
unemployability]."  Roberson v. Principi, 251 F.3d 1378; 
2001 U.S. App. LEXIS 11008 (May 2001).  In this instance, 
however, the assignment of 100 percent evaluation for PTSD is 
a full grant of benefits, thereby, making consideration of 
TDIU moot. 


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

